               Case 1:19-cr-00307-NRB
               Case 1:19-cr-00307-NRB Document
                                      Document 76
                                               75 Filed
                                                  Filed 05/27/20
                                                        05/27/20 Page
                                                                 Page 1
                                                                      1 of
                                                                        of 1
                                                                           2


VLADECK, RASKIN & CLARK, P.C.
                                                                                                     SUSAN    J. WALSH
                                                                                                          212.403. 7348
                                                                                               swalsh@VLADECK.COM



                                                                            May 27, 2020

        BY EMAIL AND ECF                             Application granted. A status conference is
                                                     scheduled for July 8, 2020 at 11:30am.
        Hon Naomi Reice Buchwald                     Speedy Trial Time excluded until July 8, 2020
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007


               Re:      United States v. Alberto Moreta, S2 19 Cr 307 (NRB) Dated: May 27, 2020

        Dear Judge Buchwald:

        This matter is currently scheduled for a status conference on June 3, 2020. It was brought to
        my attention that the Chief Judge by Order dated April 20, 2020 has suspended all jury trials
        indefinitely and in addition, excluded all time under the Speedy Trial Act at least until June
        15, 2020.

        Particularly because the defendant is out on bail and living out of state in Massachusetts very
        near to Boston which is suffering comparable restrictions on movement as New York City,
        the defense respectfully requests that this status conference be adjourned until after the 15th of
        June, in order to more realistically assess the status of a safe return to the courthouse for all
        concerned and the return of jury panels.

         The defendant Mr. Moreta consents to the exclusion of time under the Speedy Trial Act after
        June 15, 2020 should the Court grant the adjournment to a date convenient to this Court and
        the Government does not object.

                                                                   Respectfully submitted,

                                                                   Isl Susan J Walsh
                                                                   Susan J. Walsh
        cc: Ryan Finkle, AUSA
        Sarah Mortazavi, AUSA
               Josh Naftalis, AUSA




715276 vl

            565 Fifth Avenue, 9th Floor, New York, New York 10017 • (p) 212-403-7300 • (f) 212-221-3172
